
	
		II
		110th CONGRESS
		1st Session
		S. 1445
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2007
			Mr. Kennedy (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  direct the Secretary of Health and Human Services to establish, promote, and
		  support a comprehensive prevention, research, and medical management referral
		  program for hepatitis C virus infection.
	
	
		1.Short titleThis Act may be cited as the
			 Hepatitis C Epidemic Control and
			 Prevention Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Approximately 5,000,000 Americans are
			 infected with the hepatitis C virus (referred to in this section as
			 HCV), and more than 3,000,000 Americans are chronically
			 infected, leading the Centers for Disease Control and Prevention (referred to
			 in this section as the CDC) to recognize HCV as the Nation’s
			 most common chronic blood-borne virus infection.
			(2)According to the CDC, nearly 2 percent of
			 the population of the United States have been infected with HCV.
			(3)The CDC conservatively estimates that
			 approximately 30,000 Americans are newly infected with HCV each year, and that
			 number has been growing since 2001.
			(4)HCV infection, in the United States, is the
			 most common cause of chronic liver disease, liver cirrhosis, and liver cancer,
			 the most common indication for liver transplant, and the leading cause of death
			 in people with HIV/AIDS. In addition, there may be links between HCV and
			 certain other diseases, given that a high number of people infected with HCV
			 also suffer from type 2 diabetes, lymphoma, thyroid and certain blood
			 disorders, and autoimmune disease. Moreover, methamphetamine abuse—which is a
			 matter of increasing concern to Congress and public health officials across the
			 country—is recognized by the National Institute on Drug Abuse to be
			 inextricably linked to HCV.
			(5)The majority of individuals infected with
			 HCV are unaware of their infection. Individuals infected with HCV serve as a
			 source of transmission to others and, since few individuals are aware they are
			 infected, they are unlikely to take precautions to prevent the spread or
			 exacerbation of their infection.
			(6)There is no vaccine available to prevent
			 HCV infection.
			(7)Treatments are available that can eradicate
			 the disease in approximately 50 percent of those who are treated, and
			 behavioral changes can slow the progression of the disease.
			(8)Conservative estimates place the costs of
			 direct medical expenses for HCV at more than $1,000,000,000 in the United
			 States annually, and such costs will undoubtedly increase in the absence of
			 expanded prevention and treatment efforts.
			(9)To combat the HCV epidemic in the United
			 States, the CDC developed Recommendations for Prevention and Control of
			 Hepatitis C Virus (HCV) Infection and HCV-Related Chronic Disease in 1998 and
			 the National Hepatitis C Prevention Strategy in 2001, and the National
			 Institutes of Health convened Consensus Development Conferences on the
			 Management of Hepatitis C in 1997 and 2002. These recommendations and
			 guidelines provide a framework for HCV prevention, control, research, and
			 medical management referral programs.
			(10)The Department of Veterans Affairs
			 (referred to in this paragraph as the VA), which cares for more
			 people infected with HCV than any other health care system, is the Nation’s
			 leader in HCV screening, testing, and treatment. Since 1998, it has been the
			 VA’s policy to screen for HCV risk factors all veterans receiving VA health
			 care, and the VA currently recommends testing for all those who are found to be
			 at risk for the virus and for all others who wish to be tested.
			 In fiscal year 2004, over 98 percent of VA patients had been screened for HCV
			 risk factors, and over 90 percent of those at risk were tested.
			 For all veterans who test positive for HCV and enroll in VA medical care, the
			 VA offers medications that can help HCV or its complications. The VA also has
			 programs for HCV patient and provider education, clinical care, data-based
			 quality improvement, and research, and it has 4 Hepatitis C Resource Centers to
			 develop and disseminate innovative practices and tools to improve patient care.
			 This comprehensive program should be commended and could potentially serve as a
			 model for future HCV programs.
			(11)Federal support is necessary to increase
			 knowledge and awareness of HCV and to assist State and local prevention and
			 control efforts.
			3.Prevention, control,
			 and medical management of hepatitis cTitle III of the
			 Public Health Service Act
			 (42 U.S.C.
			 241 et seq.) is amended by adding at the end the
			 following:
			
				SPrevention,
				control, and medical management of hepatitis c
					399II.Federal Plan for
				the prevention, control, and medical management of hepatitis c
						(a)In
				generalThe Secretary shall
				develop and implement a plan for the prevention, control, and medical
				management of the hepatitis C virus (referred to in this part as
				HCV) that includes strategies for education and training,
				surveillance and early detection, and research.
						(b)Input in
				development of PlanIn
				developing the plan under subsection (a), the Secretary shall—
							(1)be guided by existing recommendations of
				the Centers for Disease Control and Prevention (referred to in this part as the
				CDC) and the National Institutes of Health, and the
				comprehensive HCV programs that have been implemented by the Department of
				Veterans Affairs, including the Hepatitis C Resource Center program; and
							(2)consult with—
								(A)the Director of the CDC;
								(B)the Director of the National Institutes of
				Health;
								(C)the Administrator of the Health Resources
				and Services Administration;
								(D)the heads of other Federal agencies or
				offices providing services to individuals with HCV infections or the functions
				of which otherwise involve HCV;
								(E)medical advisory bodies that address issues
				related to HCV; and
								(F)the public, including—
									(i)individuals infected with the HCV;
				and
									(ii)advocates concerned with issues related to
				HCV.
									(c)Biennial
				assessment of Plan
							(1)In
				generalThe Secretary shall
				conduct a biennial assessment of the plan developed under subsection (a) for
				the purpose of incorporating into such plan new knowledge or observations
				relating to HCV and chronic HCV (such as knowledge and observations that may be
				derived from clinical, laboratory, and epidemiological research and disease
				detection, prevention, and surveillance outcomes) and addressing gaps in the
				coverage or effectiveness of the plan.
							(2)Publication of
				notice of assessmentsNot
				later than October 1 of the first even numbered year beginning after the date
				of enactment of the Hepatitis C Epidemic
				Control and Prevention Act, and October 1 of each even numbered
				year thereafter, the Secretary shall publish in the Federal Register a notice
				of the results of the assessments conducted under paragraph (1). Such notice
				shall include—
								(A)a description of any revisions to the plan
				developed under subsection (a) as a result of the assessment;
								(B)an explanation of the basis for any such
				revisions, including the ways in which such revisions can reasonably be
				expected to further promote the original goals and objectives of the plan;
				and
								(C)in the case of a determination by the
				Secretary that the plan does not need revision, an explanation of the basis for
				such determination.
								399JJ.Elements of the
				Federal Plan for the prevention, control, and medical management of hepatitis
				c
						(a)Education and
				trainingThe Secretary,
				acting through the Director of the CDC, shall implement programs to increase
				awareness and enhance knowledge and understanding of HCV. Such programs shall
				include—
							(1)the conduct of health education, public
				awareness campaigns, and community outreach activities to promote public
				awareness and knowledge about risk factors, the transmission and prevention of
				infection with HCV, the value of screening for the early detection of HCV
				infection, and options available for the treatment of chronic HCV;
							(2)the training of healthcare professionals
				regarding the prevention, detection, and medical management of the hepatitis B
				virus (referred to in this part as HBV) and HCV, and the
				importance of vaccinating HCV-infected individuals and those at risk for HCV
				infection against the hepatitis A virus and HBV; and
							(3)the development and distribution of
				curricula (including information relating to the special needs of individuals
				infected with HBV or HCV, such as the importance of early intervention and
				treatment and the recognition of psychosocial needs) for individuals providing
				hepatitis counseling, as well as support for the implementation of such
				curricula by State and local public health agencies.
							(b)Early detection
				and surveillance
							(1)In
				generalThe Secretary, acting
				through the Director of the CDC, shall support activities described in
				paragraph (2) to promote the early detection of HCV infection, identify risk
				factors for infection, and conduct surveillance of HCV infection trends.
							(2)Activities
								(A)Voluntary
				testing programs
									(i)In
				generalThe Secretary shall
				support and promote the development of State, local, and tribal voluntary HCV
				testing programs to aid in the early identification of infected
				individuals.
									(ii)Confidentiality
				of test resultsThe results
				of a HCV test conducted by a testing program developed or supported under this
				subparagraph shall be considered protected health information (in a manner
				consistent with regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 and may not be used for any of the following:
										(I)Issues relating to health insurance.
										(II)To screen or determine suitability for
				employment.
										(III)To discharge a person from
				employment.
										(B)Counseling
				regarding viral hepatitisThe
				Secretary shall support State, local, and tribal programs in a wide variety of
				settings, including those providing primary and specialty healthcare services
				in nonprofit private and public sectors, to—
									(i)provide individuals with information about
				ongoing risk factors for HCV infection with client-centered education and
				counseling that concentrates on changing behaviors that place them at risk for
				infection; and
									(ii)provide individuals infected with HCV with
				education and counseling to reduce the risk of harm to themselves and
				transmission of the virus to others.
									(C)Vaccination
				against viral hepatitisWith
				respect to individuals infected, or at risk for infection, with HCV, the
				Secretary shall provide for—
									(i)the vaccination of such individuals against
				hepatitis A virus, HBV, and other infectious diseases, as appropriate, for
				which such individuals may be at increased risk; and
									(ii)the counseling of such individuals
				regarding hepatitis A, HBV, and other viral hepatides.
									(D)Medical
				referralThe Secretary shall
				support—
									(i)referral of persons infected with or at
				risk for HCV, for drug or alcohol abuse treatment where appropriate; and
									(ii)referral of persons infected with
				HCV—
										(I)for medical evaluation to determine their
				stage of chronic HCV and suitability for antiviral treatment; and
										(II)for ongoing medical management of
				HCV.
										(3)Hepatitis C
				CoordinatorsThe Secretary,
				acting through the Director of the CDC, shall, upon request, provide a
				Hepatitis C Coordinator to a State health department in order to enhance the
				management, networking, and technical expertise needed to ensure successful
				integration of HCV prevention and control activities into existing public
				health programs.
							(c)Surveillance
				and epidemiology
							(1)In
				generalThe Secretary shall
				promote and support the establishment and maintenance of State HCV surveillance
				databases, in order to—
								(A)identify risk factors for HCV
				infection;
								(B)identify trends in the incidence of acute
				and chronic HCV;
								(C)identify trends in the prevalence of HCV
				infection among groups that may be disproportionately affected by HCV,
				including individuals living with HIV, military veterans, emergency first
				responders, racial or ethnic minorities, and individuals who engage in high
				risk behaviors, such as intravenous drug use; and
								(D)assess and improve HCV infection prevention
				programs.
								(2)ConfidentialityInformation contained in the databases
				under paragraph (1) shall be de-identified in a manner consistent with
				regulations under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996.
							(d)Research
				networkThe Secretary, acting
				through the Director of the CDC and the Director of the National Institutes of
				Health, shall—
							(1)conduct epidemiologic research to identify
				best practices for HCV prevention;
							(2)establish and support a Hepatitis C
				Clinical Research Network for the purpose of conducting research related to the
				treatment and medical management of HCV; and
							(3)conduct basic research to identify new
				approaches to prevention (such as vaccines) and treatment for HCV.
							(e)Referral for
				medical management of chronic HCVThe Secretary shall support and promote
				State, local, and tribal programs to provide HCV-positive individuals with
				referral for medical evaluation and management, including currently recommended
				antiviral therapy when appropriate.
						(f)Underserved and
				disproportionately affected populationsIn carrying out this section, the Secretary
				shall provide expanded support for individuals with limited access to health
				education, testing, and healthcare services and groups that may be
				disproportionately affected by HCV.
						(g)Evaluation of
				programThe Secretary shall
				develop benchmarks for evaluating the effectiveness of the programs and
				activities conducted under this section and make determinations as to whether
				such benchmarks have been achieved.
						399KK.Grants
						(a)In
				generalThe Secretary may
				award grants to, or enter into contracts or cooperative agreements with,
				States, political subdivisions of States, Indian tribes, or nonprofit entities
				that have special expertise relating to HCV, to carry out activities under this
				part.
						(b)ApplicationTo be eligible for a grant, contract, or
				cooperative agreement under subsection (a), an entity shall prepare and submit
				to the Secretary an application at such time, in such manner, and containing
				such information as the Secretary may require.
						399LL.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part $90,000,000 for fiscal
				year 2008, and $72,000,000 for each of fiscal years 2009 through
				2012.
					.
		
